Citation Nr: 0624606	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  94-16 323	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a herniated nucleus pulposus at L4-5, with dural sac 
compression and radiculopathy, currently rated 60 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 50 
percent for the dysthymia disability, prior to December 9, 
2002.

3.  Entitlement to restoration of the 50 percent evaluation 
for the dysthymia disability, currently reduced to an 
evaluation of 30 percent disabling that was effective 
December 9, 2002.

4.  Entitlement to an effective date earlier than January 21, 
1993, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant's Spouse and Psychiatrist


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1971 to April 
1972.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant is seeking an evaluation in excess of 60 
percent for his lumbar spine disability.  The appellant has 
also appealed the initial rating that was assigned to the 
psychiatric disability after service connection was granted, 
including the reduction to 30 percent, effective in December 
2002.  

The appellant has also appealed the effective date assigned 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The lumbar spine increased rating issue 
was remanded by the Board for additional development in 
December 1997.


The Board presently recharacterizes the issue certified for 
review.  Certification is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.  The record 
reflects that the RO received the appellant's original claim 
for secondary service connection for a psychiatric disorder 
on January 21, 1993.  The disability was originally rated as 
part and parcel of the lumbar spine disability.  After the 
December 1997 Board remand, the RO separately rated the 
psychiatric disability and assigned a 10 percent evaluation, 
effective in April 1999.  

In December 2002, the RO issued a rating decision in which 
the psychiatric disability was increased to 50 percent, 
effective from October 1994.  This rating decision, 
therefore, nullified the effect of the May 1999 rating that 
assigned a 10 percent rating from April 1999 onward.  
However, remaining is the question of the establishment of 
the effective date from the date of the claim (January 21, 
1993) until the effective date of the 50 percent evaluation 
(October 4, 1994).  

The Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the appellant's 
correspondence.  Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991).  This is to include issues raised in all documents or 
oral testimony submitted prior to the Board decision.  Sondel 
v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993).  In light of the procedural 
history of this matter, now approximately 15 years since the 
inception of this claim, and reading the record in a light 
most favorable to the appellant, the Board will consider that 
the initial 50 percent rating currently of record dates from  
the date of the claim (January 21, 1993).  Therefore, the 
issues on appeal are as listed on the title page.


FINDINGS OF FACT

1.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.

2.  The disability picture caused by the appellant's lumbar 
spine disability is not so unusual as to render the 
application of the regular rating provisions impractical.

3.  The appellant's dysthymia is not shown to have caused him 
to experience severe impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.

4.  The appellant's dysthymia is not shown to have caused him 
to experience occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

5.  The disability picture caused by the appellant's 
dysthymia disability is not so unusual as to render the 
application of the regular rating provisions impractical.

6.  The clinical evidence of record at the time of the 
December 2002 rating action fails to demonstrate sustained 
material improvement in the appellant's psychiatric 
disability under the ordinary conditions of life.

7.  The appellant was in receipt of service connection for 
only one disability prior to January 21, 1993; this was a 
lumbar spine disability evaluated as 40 percent disabling.

8.  No claim for secondary service connection for a 
psychiatric disorder was received by the RO prior to January 
21, 1993.

9.  The appellant's service-connected disability was not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation prior to January 
21, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

2.  The criteria for an initial evaluation in excess of 50 
percent for the appellant's dysthymia disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9433) (2005); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1992).

3.  Because the RO's December 2002 rating action reducing the 
disability evaluation for the appellant's psychiatric 
disability from 50 percent to 30 percent was void ab initio 
as not in accordance with the law, the criteria for the 
restoration of the 50 percent schedular disability evaluation 
for the appellant's psychiatric disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.3, 4.7, 
Part 4, Diagnostic Code 9433 (2005).

4.  The criteria for assigning an effective date earlier than 
January 21, 1993 for the grant of a total evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by correspondence dated in July 1998, 
August 2001, and May 2005, as well as the various Statements 
of the Case and Supplemental Statements of the Case.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, in the Statements of the Case (SOC) and in 
the Supplemental Statements of the Case, the RO informed the 
appellant about what was needed to establish increased 
ratings for his disabilities, as well as what was needed to 
establish entitlement to an earlier effective date for the 
grant of TDIU.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's private 
outpatient medical records.  Social Security Administration 
records were obtained and associated with the claims file.  
The appellant was afforded VA examinations.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  





Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
initial evaluation for the lumbar spine and psychiatric 
disabilities.  The appellant was also provided with notice as 
to the clinical findings needed for higher evaluations for 
these disabilities, as well as the assistance VA would 
provide.  The appellant has appealed an effective date 
established by the RO.  Therefore, proceeding with this 
matter in its current procedural posture would not inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased ratings for his back and 
psychiatric disabilities, as well as the assistance VA would 
provide.  He was also informed as to what was needed to 
establish an earlier effective date for the grant of TDIU.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.



A.  Lumbar spine

The appellant disagrees with the 60 percent evaluation that 
was granted effective January 21, 1993.  The applicable 
regulations in effect in January 1993 contained a number of 
Diagnostic Codes relating to the lumbar spine.  The highest 
rating available - a 60 percent evaluation under Diagnostic 
Code 5293 - was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a (2001).  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate unfavorable ankylosis of the entire 
spine.  This is so under the old or new rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. 
§ 4.71a (2004).  No ankylosis of the lumbar spine has been 
clinically demonstrated.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in a positive left 
leg raise and slight sensory deficits of the left leg, as 
well as radiologic findings of some thecal sac compression.  
Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the left lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 10 percent rating 
for left neurological manifestations of the lumbar spine 
disability, resulting in a "raw" combined rating of 46 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
46 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation currently assigned.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
assignment a rating in excess of the currently assigned 60 
percent evaluation for the lumbar spine disability.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
30 degrees of lumbar flexion; 10 degrees of extension; 25 
degrees of right and left lateral flexion; and 25 degrees of 
right and left rotation.  This motion was achieved with pain.  
The appellant also demonstrated lumbar paravertebral muscle 
spasms, tenderness to palpation of the lumbosacral area and 
radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was slight to 
severe.  Additionally, there was no suggestion in the record 
that his pain and the functional loss caused thereby equated 
to any disability greater than contemplated by the ratings 
discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of the currently 
assigned 60 percent evaluation for the lumbar spine 
disability.

B.  Initial psychiatric rating

The appellant has appealed the initial 50 percent rating that 
was assigned for his dysthymia disability when service 
connection was granted.  The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted.  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the rating issue is as set out 
on the title page.

The February 2004 Supplemental Statement of the Case 
indicates that the appellant's service-connected psychiatric 
disability has been evaluated under 38 C.F.R. § 4.130 which 
contemplates mental disorders.  Generally, the same rating 
criteria apply to all disorders listed under 38 C.F.R. 
§ 4.130, including anxiety disorders and dysthymia.  However, 
the rating criteria that currently apply to mental disorders 
were amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  

Review of the evidence of record reveals that the report from 
an evaluation conducted by the appellant's private 
psychiatrist in June 1993.  The appellant's symptoms included 
poor aggression control, ill temper, paranoia, crying spells, 
anxiety, feelings of worthlessness and hopelessness, flight 
of ideas, mental blocking and sleep difficulties.  The 
psychiatrist noted that the appellant had no interest in 
things that he used to enjoy, that he had poor memory for 
recent and immediate events, that he related poorly to others 
and that his judgment and insight were poor.  

The appellant underwent a VA psychiatric examination in 
August 1993; he reported that he took Xanax, Prozac and 
Inderal.  He complained of occasional outbursts of tension, 
irritability, bad temper and poor tolerance.  He reported 
losing concentration.  On mental status examination, the 
examiner noted that the appellant was not hallucinating and 
that he did not express homicidal or suicidal ideation.  The 
appellant exhibited good impulse control and his insight and 
judgment were good.  The examiner noted that the appellant's 
condition was the result of the emotional burden produced by 
the mental torture of finding his productive capacity reduced 
due to pain.  

The appellant's spouse testified at a June 1994 personal 
hearing at the RO.  She testified that the appellant 
continued to take medications, that the appellant saw his 
psychiatrist monthly and that he did not sleep well.  She 
also stated that the appellant argued and that everything 
bothered him.  She said that there was much tension with the 
children and that they were affected by the appellant's 
behavior.  The appellant's spouse further testified that he 
did not socialize, that he would suddenly explode without 
cause, that he would say that he was useless and that the 
Social Security Administration had found the appellant to be 
unable to work.

The appellant underwent another VA psychiatric examination in 
October 1994; he complained of being easily irritated and 
reported feelings of worthlessness.  He said that he was 
angry, restless and irritable.  On mental status examination, 
the examiner stated that the appellant was in full contact 
with reality, that he had a sad facial expression and that 
his psychomotor was mildly retarded.  The examiner stated 
that there was no evidence of psychotic symptoms, that the 
appellant did not have hallucinations or delusions and that 
he was not homicidal or suicidal.  The examiner further 
stated that the appellant was very poorly tolerant of 
frustration and stress, that his mood was depressed, that his 
judgment was fair and that his insight was poor.  The 
examiner stated that the appellant's level of functioning was 
from fair to poor.

In February 1995, the appellant's private psychiatrist 
testified at a hearing at the RO.  The psychiatrist stated 
that he had been treating the appellant on a monthly basis 
since June 1991, and that the appellant had always manifested 
a depressed affect with periods of crises when his depression 
would get worse.  The psychiatrist testified that the 
appellant's symptoms included crying, feeling worthless and 
the loss of his ability to socialize.  The psychiatrist 
stated that, even with medications, the condition did not 
improve.  The psychiatrist further testified that he had 
assigned a GAF score of 40 based on the appellant's 
withdrawal from relationships and the occurrence of a crisis 
every three to four months.  The psychiatrist said that he 
foresaw that the appellant's condition would continue more or 
less the same even with treatment.  

The appellant underwent another VA psychiatric examination in 
June 1995; he reported that his frustration tolerance 
decreased as time went by.  He reported having little 
interaction with his family.  He said that he was unable to 
be in groups or to be around noise.  On mental status 
examination, the appellant was not experiencing delusions or 
hallucinations.  His mood was depressed and anxious.  The 
examiner noted that the appellant's judgment was maintained 
and that his insight was poor.  The examiner assigned a GAF 
score of 41-50.

Similar findings were made during the April 1999 VA 
psychiatric examination.  The examiner assigned a GAF score 
of 60-65.

The appellant underwent another VA psychiatric examination in 
December 2002; the examiner noted that the appellant had no 
history of hospitalization and that he had no history of 
suicide attempts.  The appellant reported feeling worthless, 
sad, irritable and depressed.  He reported loss of energy, 
insomnia, anxiety, tension and the inability to concentrate.  
On mental status examination, the appellant was alert and in 
touch with reality.  There was no evidence of disorganized 
speech, hallucinations, delusions, phobias, obsessions or 
suicidal ideas.  The appellant's memory was intact.  His 
abstraction capacity was normal.  His judgment was good and 
his insight was fair.  The examiner assigned a current GAF 
score of 60.

According to the old rating criteria that were in effect 
prior to November 1996 regulation changes, a 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1992).

In reaching its decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"considerable" was defined as "rather large in extent or 
degree."  Id.

The regulations in effect since November 7, 1996 state that, 
under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association  (1994) (DSM-IV).)  

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  The DSM-IV describes a GAF score of 51 
to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the appellant's dysthymia from January 21, 1993 
and thereafter.  The evidence of record does not establish 
the existence of suicidal or homicidal ideation during the 
period in question.  There is no evidence of record that he 
ever engaged in obsessional rituals.  Nor does the evidence 
demonstrate near-continuous panic or depression that affected 
the appellant's ability to function independently, 
appropriately and effectively.  There was no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or any neglect of 
personal appearance and hygiene.  While the evidence 
indicated that the appellant demonstrated such symptoms as 
depression, poor impulse control, poor frustration tolerance, 
some impairment of concentration and impaired insight, as 
well as disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, the evidence of record also showed that the 
appellant had maintained his marriage during the period in 
question, that he managed his affairs and that he was able to 
take care of his activities of daily living.  He was able to 
appropriately and actively participate in outpatient mental 
heath and medical treatment over the period in question.  He 
appeared for his scheduled VA examinations on several 
occasions.  

Further, the appellant did not exhibit any inappropriate 
behavior in a clinical setting, and was able to generally 
maintain his personal hygiene and other activities of daily 
living.  He was never noted to be other than alert and 
oriented.  While the evidence of record also did not 
demonstrate that the appellant suffered from such symptoms as 
panic attacks (weekly or less often), he did suffer from 
chronic sleep impairment, some problems with attention and 
concentration and he did demonstrate reduced reliability and 
productivity thereby, as well as some disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
symptoms experienced by the appellant during this period, as 
described above, are more akin to the kind of symptoms 
contemplated by the criteria for the 50 percent rating, 
whether analyzed under the old or the new criteria.  
Therefore, an evaluation in excess of the initially assigned 
50 percent rating would not be warranted under the rating 
criteria.

The appellant has indicated that he should be rated as more 
than 50 percent disabled from the date of the grant of 
service connection service due to his symptomatology.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, which in turn is to be evaluated pursuant 
to VA's Rating Schedule.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Clark v. Derwinski, 2 Vet. App. 166 (1992).  Competent 
medical evidence is required.  Overall, the clinical evidence 
of record showed moderate symptoms and difficulty in social 
and occupational functioning due to the dysthymia.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to his dysthymia 
since they consider the overall industrial impairment due to 
his psychiatric illness.

Applying the current rating criteria to the facts summarized 
above, the Board concludes that a rating in excess of 50 
percent for disability due to the appellant's dysthymia is 
not warranted, as the medical evidence discussed above does 
not show "severe" impairment as contemplated by the old 
criteria or occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

The symptoms experienced by the veteran during the period in 
question, as described above, are more akin to the kind of 
symptoms contemplated by the criteria for the 50 percent 
rating, whether analyzed under the old or the new criteria.  
Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 50 percent for disability due to dysthymia is not 
warranted.  Therefore an evaluation in excess of the 
initially assigned 50 percent rating would not be warranted 
under either set of rating criteria.

Because this is an appeal from the initial rating for the 
dysthymia disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show disability above 50 percent since January 1993, 
and therefore does not support the assignment of a staged 
rating.

The findings needed for an evaluation in excess of 50 percent 
were not approximated in the evidence of record at any time, 
under either the old or the current criteria.  Because the 
preponderance of the evidence is against an allowance of an 
evaluation in excess of 50 percent for the appellant's 
psychiatric disability under the schedular criteria, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).


C.  Extra-schedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine and 
psychiatric disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for spine and psychiatric disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for either 
of his service-connected disabilities at issue, and he has 
not demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to either 
one of his service-connected disabilities at issue that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

II.  Reduction of dysthymia rating

The instant case involves the appellant's disagreement with a 
rating decision which reduced from 50 percent to 30 percent 
the evaluation of his service-connected dysthymia disability.  
As a result of the December 2002 rating action, the 50 
percent rating was in effect for a period of more than five 
years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (the 
duration of a rating must be measured from the effective date 
assigned that rating until the effective date of the actual 
reduction).  Therefore, the requirements pertaining to 
reductions of ratings that have been in effect for at least 
five years are applicable.  38 C.F.R. § 3.344(a),(b).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Secondary service connection was established for dysthymia in 
a rating decision issued in November 1993.  An initial 50 
percent evaluation has been assigned from the date of the 
grant of service connection.  In a December 2002 rating 
action, the RO reduced the evaluation to 30 percent, 
effective December 9, 2002, the date of a VA psychiatric 
examination.

The Board has reviewed the record and finds that the 
reduction was improper.  Here, the RO reduced the rating 
based on the results of a VA December 2002 VA psychiatric 
examination.  Comparison of the findings contained in the 
April 1999 VA psychiatric examination with those contained in 
the December 2002 VA psychiatric examination that were used 
by the RO as the basis for the reduction do not show 
sustained material improvement in the appellant's dysthymia.  
These records show complaints of similar, if not the exact 
same symptomatology.  In April 1999, the appellant was 
assigned a GAF score of 60-65, and in December 2002, he was 
assigned a GAF score of 60.  

In addition, there is no evidence reflecting improvement 
under the ordinary conditions of life.  Because the records 
show that the appellant was receiving continuing treatment, 
including medication, and because he was shown to continue to 
experience the same, symptomatology, the Board cannot find 
that there is any basis in these records to conclude that the 
appellant had attained sustained material improvement in his 
service-connected dysthymia disability under the ordinary 
conditions of life.  38 C.F.R. §§ 3.343(a), 3.344(a).

There is nothing in the evidence of record to show that the 
RO considered 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344(a)(c) 
when they reduced the 50 percent rating in December 2002.  In 
addition, while the 50 percent rating had been in effect more 
that 5 years, the reduction was based on a single examination 
in December 2002.  The Board notes that the Court held in 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) that the 
failure to consider and apply either the provisions of 
38 C.F.R. § 3.343(a) or38 C.F.R. § 3.344, if applicable, 
renders a rating decision void ab initio.  The Board also 
notes that while additional clinical evidence is not of 
record following the December 2002 rating decision, such 
evidence may not be used to resurrect a flawed rating.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.343 
and 38 C.F.R. § 3.344 in its reduction of the appellant's 
disability evaluation for dysthymia from 50 percent to 30 
percent, the Board finds that that portion of the December 
2002 rating decision was void ab initio as not in accordance 
with the law, and thus the Board has no legal option but to 
restore the 50 percent schedular rating.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a)(c).

III.  Earlier effective date for TDIU claim

The appellant contends that the award of TDIU should go back 
to 1991.  He has stated that he has been unable to work since 
February 1991.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, disabilities 
resulting from common etiology or a single accident, and 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, etc., will be considered as one disability.  
38 C.F.R. § 4.16(a).

Review of the evidence of record reveals that, in October 
1991, the veteran's representative submitted medical evidence 
to the RO that was construed as a request for service 
connection for two conditions, including a back condition.  
The RO granted service connection for the lumbar spine 
disability in a hearing officer decision issued in October 
1992.  In a December 1992 rating decision, an initial rating 
of 40 percent was assigned to that disability; that 40 
percent evaluation was based on the clinical findings of the 
August 1992 VA back examination.  The appellant was notified 
of this action in letter sent by the RO on December 17, 1992.  

The next communication from the appellant was received on 
January 21, 1993; in a VA Form 21-4138, the appellant 
requested secondary service connection for a psychiatric 
condition.  He did not indicate any disagreement with the 40 
percent initial evaluation for the lumbar spine disability at 
that time or within one year of the December 1992 rating 
decision.  Therefore, the December 1992 rating decision is 
final.  38 C.F.R. § 3.104.  Consequently, neither it nor any 
claim that precipitated it may be used as a basis for the 
assignment of an earlier effective date for the TDIU rating.

The RO subsequently granted service connection for dysthymia, 
effective January 21, 1993.  The initial evaluation for that 
psychiatric disability was 50 percent.  The RO also 
subsequently assigned a 60 percent evaluation for the 
appellant's lumbar spine disability, effective January 21, 
1993.  As of that date, the appellant's combined evaluation 
was 80 percent.  Based on the 80 percent combined evaluation, 
the RO granted TDIU benefits, effective January 21, 1993.



In this case, service connection was in effect for only one 
disability, the lumbar spine condition that was assigned a 40 
percent evaluation prior to January 21, 1993.  Thus, the 
aforementioned requirement for one rating of 40 percent or 
higher and the combined rating of 70 percent or higher was 
not met prior to January 21, 1993.

The Board notes that the evidence of record does not contain 
any competent medical findings to indicate that an increased 
rating for the lumbar spine disability was warranted prior to 
January 21, 1993.  Furthermore, the evidence of record does 
not contain any communication from the appellant indicating 
he wanted to claim service connection for a psychiatric 
condition secondary to the lumbar spine disability prior to 
January 21, 1993.  Therefore, the assignment of an effective 
date earlier than January 21, 1993, the date the appellant's 
secondary service connection claim was received by the RO, 
for the grant of the total rating based on individual 
unemployment is not warranted.


ORDER

An evaluation in excess of 60 percent for the lumbar spine 
disability is denied.

An initial evaluation for the dysthymia disability in excess 
of 50 percent is denied.

Entitlement to restoration/increased rating of a 50 percent 
evaluation for the dysthymia disability is granted as 
indicated, subject to the law and regulations governing the 
awards of monetary benefits.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities prior 
to January 21, 1993, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


